DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This Application is a National Stage Entry of PCT/US18/49670 filed September 6, 2018, which claims benefit of 62/556,159 filed September 8, 2017.
Information Disclosure Statement
	Receipt of Information Disclosure Statement filed February 24, 2020 is acknowledged.
Claim Objections
Claims 1, 5, 7 and 9 are objected to because of the following informalities:  
Component b) of claim 1 recites “at least one of a carrier, diluent, surfactant, adjuvant”. The phrase is missing a conjunction. The claim should recite the conjunction “or” or be written using Markush language “selected from one consisting of carrier…and adjuvant”.
There is a period (.) in line 4 of claim 5 and line 5 of claim 9. This is improper form for a claim. Periods are used only at the end of claim.   Appropriate correction is required.
Claim 7 recites Burkholderia A396 (NRRL B-50319). It is recommended that the phrase “Accession No.” be added to NRRL B-50319, i.e., (NRRL Accession No. B-50319).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The invention uses a novel biological material, specifically the Burkholderia A396 deposited as “NRRL Accession No. B-50319”. Since the biological material is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the biological material. Applicants must meet all the requirements of 37 C.F.R. 1.801-1.809.
It is noted that Applicant has deposited the biological material under the Budapest Treaty, as stated in the Original Specification (paragraphs [0108]-[0109], page 
Thus, an affidavit or declaration by Applicant, or a statement by the attorney of record over his/her signature and registration number, stating that the biological materials will be released to the public irrevocably and without restriction or condition upon the issuance of a patent, would satisfy the requirement. Further, Applicant must state that the deposited will be maintained for a period of 30 years, or 5 years after the most recent request date, whichever is longer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation from the Original Specification document and are replete with grammatical and idiomatic errors.
Regarding claim 5, line 4, the phrase "can include but is not limited to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, line 5, the phrase "can include but is not limited to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "The chemical herbicide" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is dependent from claim 4. Claim 4 recites the composition further comprises another herbicidal or pesticide compound. There is no support for “A chemical herbicide” in claim 4, therefore, there is lack of antecedent basis for “the chemical herbicide”. Correction is required.
Claim 9 recites the limitation "The chemical herbicide" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites (b) another herbicide selected from”. There is no reference to “a chemical herbicide” in claim 9 prior to the use of “the chemical herbicide”. Therefore, there is lack of antecedent basis for “the chemical herbicide”. Correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asolkar et al. (US 2011/0207604).
Regarding claims 1, 6 and 7, Asolkar et al. disclose a novel strain of Burkholderia sp. A396 is grown in an undefined mineral medium for 5 days. The whole cell broth is extracted using XAD7 resin. The dried crude extract is resuspended in 4% ethanol and 0.2% non-ionic surfactant at a concentration of 10 mg/mL, and further diluted to concentrations of 5.0, 2.5, and 1.25 mg/mL (applying a composition of the compound having the general formula and at least one carrier; compound isolated from Burkholderia sp. A396) (page 20, paragraph 169).
Regarding claim 3, all four test solutions are then tested on the following broadleaf and grass weed species listed in Table 3
    PNG
    media_image1.png
    213
    298
    media_image1.png
    Greyscale
 (page 20, paragraph 169). Asolkar et al. disclose based on the results obtained in these studies, the compounds extracted from fermentation broths of the isolated Burkholderia species had herbicidal activity against several weed species (page 21, paragraph 171). 
Asolkar et al. do not specifically disclose in the example that the compound isolated is a compound of component a). However, Asolkar et al. specifically teach that compounds isolated from the Burkholderia species A396 with the NRRL Accession No. B-50319 include
    PNG
    media_image2.png
    262
    296
    media_image2.png
    Greyscale
, which is the same compound claimed in claim 1. Asolkar et al. also teach FR901464 and analogues isolated include FR901464 (xxvii-xxxix) 
    PNG
    media_image3.png
    114
    299
    media_image3.png
    Greyscale
(page 14, paragarph 123; page 15, compound xxvii and other analogues; page 42, claim 18, compound xxvii). Therefore, following the prior art teaching that if the same compounds of the prior art are isolated from the Burkholderia species A396 with the NRRL Accession No. B-50319, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., isolated compounds, including FR901464 that have herbicidal activity, without evidence to the contrary. 
Asolkar et al. meet all the limitations of the claims and thereby anticipate and are obvious over the claims.

Claims 1, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asolkar et al. (US 2011/0207604).
Applicant’s invention

	Applicant claims a method for inhibiting emergence or growth of monocotyledonous, sedge, or dicotyledonous weeds comprising: applying a composition of: a) an effective amount of a compound having the general formula
    PNG
    media_image4.png
    110
    311
    media_image4.png
    Greyscale
; and b) at least one selected from a carrier,...or adjuvant. Applicant claims the composition further comprises another herbicidal compound or pesticide compound. Applicant claims a synergistic herbicidal composition comprising (a) the compound FR901464 or spliceostatin C; and (b) another herbicide selected from the group consisting of clove…and orthosulfamuron.

Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	
Regarding claim 1, Asolkar et al. disclose a novel strain of Burkholderia sp. A396 is grown in an undefined mineral medium for 5 days. The whole cell broth is extracted using XAD7 resin. The dried crude extract is resuspended in 4% ethanol and 0.2% non-ionic surfactant at a concentration of 10 mg/mL, and further diluted to concentrations of 5.0, 2.5, and 1.25 mg/mL. Asolkar et al. teach that all four test solutions are then tested on the following broadleaf and grass weed species (page 20, paragraph 169). Asolkar et al. teach the claimed component a) compounds are isolated from Burkholderia A396 (NRRL Accession No. B-50319)). 
Regarding claims 4, 5, and 9 Asolkar et al. teach the compositions are herbicidal compositions and the composition may further comprise one or more herbicides. These may include, but are not limited to, a bioherbicide and/or a chemical herbicide. The bioherbicide may be selected from the group consisting of clove, cinnamon, lemongrass, citrus oils, orange peel oil…ascaulatoxin and ascaulatoxin aglycone. The chemical herbicide may include, but is not limited to, diflufenzopyr and salts thereof, dicamba and salts thereof, topramezone, tembotrione, S-metolachlor, atrazine, mesotrione, primisulfuron-methyl…penoxsulam, triclopyr, imazethapyr, halosulfuron-methyl, pendimethalin, bispyribac-sodium, carfentrazone ethyl, sodium bentazon/sodium acifluorfen, glyphosate, glufosinate and orthosulfamuron (pages 16-17, paragraph 137). Herbicidal compositions are applied in liquid formulations (page 17, paragraph 138).
Asolkar et al. teach treatment of plants is carried out directly by allowing the compositions to act on their surroundings (page 16, paragraph 136).
Difference between the prior art and the claims 
(MPEP 2141.02)
Asolkar et al. do not specifically disclose examples of a synergistic composition comprising (a) FR901464 or spliceostatin C and (b) another herbicide or a method for inhibiting emergence or growth of monocotyledonous, sedge, or dicotyledonous weeds by applying the synergistic composition of claim 9.
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Asolkar et al. and formulate a composition comprising (a) FR901464 or spliceostatin C and (b) another herbicide. Asolkar et al. teach the compositions comprising compounds isolated from Burkholderia A396 (NRRL Accession No. B-50319), including the compound FR901464. One of ordinary skill in the art would have been motivated to formulate a composition comprising FR901464 because Asolkar et al. specifically teach the compositions are herbicidal compositions and the composition may further comprise one or more herbicides. As such, it would have been obvious based on the teaching to formulate a composition comprising FR901464 and any of the herbicides taught, with a reasonable expectation of success. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art to use compositions comprising FR901464 and the additional herbicide to inhibit the emergence or growth of monocotyledonous, sedge, or dicotyledonous weeds because Asolkar et al. specifically teach the compositions are used to modulate emergence in either a pre-emergent or post-emergent formulation of monocotyledonous, sedge or dicotyledonous weeds. Therefore, one of ordinary skill in the art would have been motivated to use the compositions in this method with a reasonable expectation of success.
Regarding claim 11 and 12, wherein the application method is via a tank mix or via rotation, one of ordinary skill in the art would have been motivated to use conventional application methods to apply the herbicidal composition. Asolkar et al. teach treatment of plants is carried out directly by allowing the compositions to act on their surroundings. As such, one of ordinary skill in the art would have been motivated to apply the composition as a tank mix or in rotation as these are widely known methods of application in the herbicidal art. The adjustment of particular conventional working conditions (e.g., application methods) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Regarding the claim limitation of “synergistic herbicidal composition”, claims to synergism (unexpected results) must be commensurate in scope with the claimed subject matter. Applicant claims a synergistic herbicidal composition comprising (a) the compound FR901464 or spliceostatin C; and (b) another herbicide selected from the group consisting of clove…and orthosulfamuron. The data provided in the original specification on page 29, Example 4 purports synergism between FR901464 and/or Spliceostatin C when applied with stearyl alcohol (HAVEN). Stearyl alcohol is one species of the claimed component (b). Stearyl alcohol is not traditionally classified as a herbicide. If stearyl alcohol is classified as an herbicide, it is not representative of all of the herbicides and classes of herbicides that are currently claimed in claim 9. It cannot be determined if the purported unexpected herbicidal activity achieved with FR901464 and/or Spliceostatin C and stearyl alcohol is demonstrative of the herbicidal activity that would be achieved with the other herbicides, such as clove, which is a bioherbicide or metribuzin, a chemical herbicide. Therefore, the examiner notes that the claims are not commensurate in scope with the examples provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-13 of U.S. Patent No. 8,822,193 (‘193) in view of Asolkar et al. (US 2011/0207604). Although the claims at issue are not identical, they are not patentably distinct from each other because is directed to a method for inhibiting emergence or growth of monocotyledonous sedge or dicotyledonous weeds. U.S. Patent No. (‘193) recites the method comprises applying to said weed or soil a composition comprising an isolated Burkholderia strain A396 (NRRL Accession No. B-50319) in an amount effective to reduce said emergence and/or growth of the weeds. Each recites the weed is selected from the group consisting of Echinochloa crus-galli, Lolium perenne L., and Brassica kaber (claim 3 instant application; claims 3 and 4, U. S. Patent No. ‘193). U.S. Patent No. ‘193 differs from the instant application in that the claim 1 is directed to an effective amount of a compound having the general formula, claimed. It is for this reason Asolkar et al. is added as a secondary reference. It would have been obvious to one of ordinary skill in the art that the compound claimed in the instant claim is an isolate of Burkholderia strain A396 (NRRL Accession No. B-50319) because dependent claims 6 and 7 recite the compound is isolated from Burkholderia sp., wherein the Burkholderia sp. is Burkholderia strain A396 (NRRL Accession No. B-50319). In addition, Asolkar et al. specifically teach that compounds isolated from the Burkholderia species A396 with the NRRL Accession No. B-50319 include
    PNG
    media_image2.png
    262
    296
    media_image2.png
    Greyscale
, which is the same compound claimed in claim 1. Asolkar et al. also teach FR901464 and analogues (xxvii-xxxix) 
    PNG
    media_image3.png
    114
    299
    media_image3.png
    Greyscale
(page 14, paragarph 123; page 15, compound xxvii and other analogues; page 42, claim 18, compound xxvii). Therefore, following the prior art teaching that if the same compounds of the prior art are isolated from the Burkholderia species A396 with the NRRL Accession No. B-50319, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., isolated compounds, including FR901464 that have herbicidal activity, without evidence to the contrary. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘193. 

Claim 1, 3, 4-7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22-24, 26-28, and 30 of copending Application No. 16/892,871 (‘871) in view of Asolkar et al. (US 2011/0207604). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method of inhibiting one or more weeds comprising the step of: applying to the weeds an extract from Burkholderia strain A396 (NRRL Accession No. B-50319) and glyphosate to inhibit said one or more weeds and an herbicidal composition comprising an extract of Burkholderia strain A396 (NRRL Accession No. B-50319) and glyphosate. Each claims the additional herbicide is glyphosate (claims 5 and 9, instant application; claims 22 and 26, copending Application No. ‘871). Copending Application No. ‘871 differs from the instant application in that claim 1 of the instant application is directed to an effective amount of a compound having the general formula, claimed. It is for this reason Asolkar et al. is added as a secondary reference. It would have been obvious to one of ordinary skill in the art that the compound claimed in the instant claim is an isolate of Burkholderia strain A396 (NRRL Accession No. B-50319) because dependent claims 6 and 7 recite the compound is isolated from Burkholderia sp., wherein the Burkholderia sp. is Burkholderia strain A396 (NRRL Accession No. B-50319), the same Burkholderia strain in copending Application No. ‘871. In addition, Asolkar et al. specifically teach that compounds isolated from the Burkholderia species A396 with the NRRL Accession No. B-50319 include
    PNG
    media_image2.png
    262
    296
    media_image2.png
    Greyscale
, which is the same compound claimed in claim 1 of the instant application. Asolkar et al. also teach FR901464 and analogues (xxvii-xxxix) 
    PNG
    media_image3.png
    114
    299
    media_image3.png
    Greyscale
(page 14, paragarph 123; page 15, compound xxvii and other analogues; page 42, claim 18, compound xxvii). Therefore, following the prior art teaching that if the same compounds of the prior art are isolated from the Burkholderia species A396 with the NRRL Accession No. B-50319, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., isolated compounds, including FR901464 that have herbicidal activity, without evidence to the contrary. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘871. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616            

/JOHN PAK/Primary Examiner, Art Unit 1699